Citation Nr: 1002419	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953 and from November 1953 through June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied the appellant's claim 
of service connection for the cause of the Veteran's death.  
The appellant is the Veteran's widowed spouse.

The appellant testified at a July 2009 Travel Board hearing 
at the Roanoke RO.  At that time, the appellant moved that 
her claim be advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  
This motion was granted by the Board.  The Board also agreed 
to keep the appellate record open for an additional 30 days 
to allow the appellant to submit additional evidence in 
support of her claim.  No additional evidence, however, was 
received and the Board is prepared to proceed with 
consideration of the appellant's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008.


2.  The Veteran's death certificate identifies that the 
Veteran's death was by suicide and was caused by a gunshot 
wound to the chest.

3.  At the time of the Veteran's death, he was service-
connected for a fungus infection of both feet.

4.  The cause of the Veteran's death has not been shown to be 
etiologically related to service or to the Veteran's service-
connected fungus infection of both feet.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2009).

A veteran's death will be considered as being due to a 
service-connected disability when the evidence establishes 
that the service-connected disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2009).


The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related 
to the principal cause.  In order for a service-connected 
disability to be determined as a contributory cause of a 
veteran's death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2008); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

II.  Analysis

The evidence in this case establishes that the Veteran died 
at his home in January 2008.  A March 2008 death certificate 
identifies that the Veteran's death was a suicide and lists 
the sole immediate cause of death as being a gunshot wound to 
the chest.  No secondary or underlying causes of death are 
identified.
 
At the time of the Veteran's death, service connection was in 
effect for a fungus infection of both feet.  The combined 
disability evaluation for the Veteran's service-connected 
disabilities was 30 percent.  See 38 C.F.R. § 4.25.

In a June 2008 statement, the appellant acknowledged that the 
Veteran was service-connected for "fungus, feet condition."  
She asserted that in the few months before his death, the 
Veteran made continuous statements that his "feet were 
killing him" and that he wished "to kill himself to get rid 
of the pain."  She added that she is "convinced that [the 
Veteran] killed himself due to his feet [sic] condition."

VA treatment records from December 2007 through January 2008, 
which relate to treatment rendered to the Veteran just before 
his death, reflect that he had recently contracted pneumonia 
and dehydration, and, was also being followed for non-service 
connected stage three lung cancer.  The records reflect that 
the Veteran was prescribed various medications, including 
morphine for pain management.  The records do not indicate 
whether the morphine had been prescribed specifically for the 
Veteran's foot fungus or for management of pain associated 
with his cancer.

A January 2008 treatment note commemorating a telephone call 
from the appellant three days after the Veteran's death 
reflects reports from the appellant that the Veteran "had 
been acting strange" in the day or so before his death.

At her July 2009 hearing, the appellant related that the 
Veteran had experienced considerable foot pain before his 
death.  Nonetheless, she admitted that although she was at 
home with the Veteran at the time of his death, the Veteran 
did not say anything in particular prior to his death that 
led her to believe that his feet were a problem.  The 
appellant also admitted that the Veteran was experiencing 
various physical ailments, including the aforementioned 
cancer as well as COPD which was diagnosed in the 1960's.  
The appellant further testified that she had received medical 
training, having obtained a degree in nursing as a medical 
transcriptionist.

The Board observes that the claims file does not contain any 
records of psychiatric treatment which are contemporaneous 
with the Veteran's death.  Similarly, the VA treatment 
records in the claims file from December 2007 through January 
2008 do not reflect any psychiatric findings, diagnoses, or 
complaints.

The Board does note, however, that the Veteran had previously 
filed a November 1989 claim for service connection for a 
nervous disorder.  In connection with this claim, he 
submitted private psychiatric records for treatment from 
November 1990 through February 1991 which reflect an ongoing 
diagnosis of depression and major affective disorder.  The 
records do not, however, reflect any findings of suicidal 
ideation.  They also do not indicate that the Veteran's 
diagnosed psychiatric disorders were caused by symptoms in 
his feet or by his active duty service.

While the Board is empathetic with the appellant and 
sympathizes with her in view of the tragic circumstances of 
the Veteran's death, it may not go beyond the factual 
evidence presented in this instance to provide a favorable 
determination.  In this case, the Board recognizes that the 
appellant has received training as a medical transcriptionist 
and likely received some medical training.  Nonetheless, the 
evidence does not indicate that the appellant's training as a 
medical transcriptionist has rendered her competent to offer 
the medical opinion that the Veteran's suicide was caused by 
ongoing symptoms arising from his foot fungus disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, the appellant's assertions are rebutted by the 
findings expressed in the Veteran's death certificate and by 
the absence of any competent medical findings which link the 
Veteran's foot fungus disorder to any morbidity.  Although 
the appellant previously asserted that, prior to his death, 
the Veteran made statements that his feet were "killing" 
him and that he wished to kill himself to be rid of the pain, 
she later testified at her hearing that she did not hear any 
specific statements by the Veteran shortly before his death 
that led her to believe that symptoms in his feet were a 
problem.

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the Veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim in a July 2008 letter.

As this appeal concerns a claim for service connection for 
the cause of the Veteran's death, the Board has also 
considered the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In this decision, the Court 
determined that notification in such cases must include:  (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

The Board observes that the RO's July 2008 letter explains 
the evidence and information required to substantiate the 
claimant's DIC claim based on conditions both previously and 
not yet service-connected.  The letter does not, however, 
advise the appellant as to the disability for which the 
Veteran was service-connected at the time of his death.  
Accordingly, the Board must proceed with an analysis of 
whether the appellant was prejudiced by this notice 
deficiency.  
 
In this regard, the Board notes that the appellant's June 
2008 statement expressly acknowledges that the Veteran was 
service-connected for a foot fungus disorder of the feet.  
The appellant also demonstrated an active understanding of 
the principles involved, inasmuch as she has expressly 
asserted, both in her statement and at her July 2009 hearing, 
that the Veteran's death was caused by his service-connected 
disorder.  Under the circumstances, it is the Board's 
conclusion that any defects in notice have been cured by the 
appellant's actual and/or constructive knowledge of the 
Veteran's service-connected disorder.  

Moreover, any deficiencies of notification that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted are 
not prejudicial, as the appellant's claim is being denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The records pertaining to the Veteran's medical 
treatment have been obtained.

The Board also observes that although the Veteran's death 
certificate indicates that an autopsy had been authorized, an 
autopsy report has not been incorporated into the claims 
file.  In this regard, the Board notes that VA is compelled 
to make reasonable efforts to obtain relevant records which 
are not in the custody of a Federal department or agency.  
38 C.F.R. § 3.159(c)(1).  In this case, where the appellant's 
claim is based upon the assertion that the Veteran's service-
connected foot disorder caused a state of mind which caused 
the Veteran to commit suicide, the Veteran's autopsy report 
is not likely to offer additional information concerning the 
Veteran's state of mind.  Accordingly, the Board finds that 
no further effort is required to obtain the Veteran's autopsy 
report, and the appellant's claim is evaluated solely on the 
evidence currently of record.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


